Citation Nr: 0503498	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from June 1965 to April 1967, 
and he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss as 
defined by regulation.

2.  It is as likely as not that the veteran has tinnitus that 
is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2004).

2.  Service connection is granted for tinnitus.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veterans Claims' (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus in a September 2002 
decision.  Prior to reaching that decision, the record shows 
that the RO had issued a notice letter to the veteran in May 
2002 that complied with VCAA.  

The veteran subsequently filed a notice of disagreement, 
which was received by the RO in September 2002, with respect 
to the hearing loss and tinnitus claims.  The veteran 
contended that he developed these disorders as a result of 
his military service with the infantry. 

The veteran was informed of the requirements of the VCAA 
specifically and in detail in the May 2002 letter.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103; he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  Although the letter did not 
specifically advise him to " provide any evidence in the 
claimant's possession that pertains to the claim", which was 
considered by the Court to be a fourth element of the Section 
5103(a) notice, the November 2003 statement of the case did 
include the text of 38 C.F.R. § 3.159, from which the Court 
took that fourth element of notification.  Moreover, the 
veteran has provided information medical evidence regarding 
his treatment for the claimed disabilities.  The Board also 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VA provided the veteran an 
audiology examination in August 2002.

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
files.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a)(2004).  In addition, certain chronic 
diseases, such as sensorineural hearing loss, shall be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).

a.  Hearing loss

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent. 38 C.F.R. § 
3.385 (2004).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma in service such as due to noise 
exposure, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishing current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relating 
current hearing loss disability to active service. Id., at 
159-60.

The veteran is a decorated war hero who served in combat 
against the enemy during the Vietnam War.  He contends that 
he was exposed to loud noises during service, specifically 
during combat.

The veteran's DD 214 reflects that he was awarded the Combat 
Infantryman Badge (CIB).  Service medical records are devoid 
of any subjective complaints or clinical findings of 
bilateral hearing loss. 

According to post-service medical records, including 
audiologic examination reports, the veteran does not have 
bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.  

When examined by VA in August 2002, the veteran reported a 
history with respect to his hearing loss, which is consistent 
with that previously reported in this decision. During the 
examination, the examiner noted that the veteran had 
tinnitus. Audiometric testing was performed, and the results 
showed that the veteran did not have hearing loss that 
satisfied the criteria for bilateral hearing loss disability 
in accordance with 38 C.F.R. § 3.385.  

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
15
15
20
15
16
LEFT
15
25
25
35
25

The speech recognition scores using the Maryland CNC Test 
were 100 percent in each ear.

The examiner concluded that the veteran had mild 
sensorineural hearing loss.  The examiner opined that it was 
as likely as not that at least a portion of the veteran's 
hearing loss may have been the result of the history of noise 
exposure that the veteran received during his military 
service.

The Board finds that service connection for bilateral hearing 
loss is not warranted. In reaching the foregoing conclusion, 
it should be noted that the audiological evidence of record 
reveals scores that are not greater than 40 decibels at any 
one of the pertinent frequencies or 26 decibels or greater 
for at least three of the relevant frequencies.  Speech 
recognition was greater than 94 percent.  Therefore, because 
these scores fall outside what constitutes a disability for 
VA purposes under 38 C.F.R. § 3.385, a present hearing loss 
disability has not been established. Although a VA physician 
has related the veteran's mild hearing loss to in-service 
noise exposure, the clinical evidence of record does not 
reflect that the veteran has bilateral hearing loss that 
satisfies the criteria for impaired hearing as defined by VA. 
38 C.F.R. § 3.385 (2004).

Thus, in the absence of any current hearing loss disability 
as defined by regulation, service connection must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for past disability); Sanche-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he suffers from hearing 
loss, the veteran is not competent to say whether any loss of 
acuity rises to the level of disability as defined by VA. See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  Given the state of the 
medical evidence, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
hearing loss.

b.  Tinnitus

The veteran asserts that his tinnitus resulted from in-
service noise exposure from combat.  While not competent to 
render medical opinions, the veteran is competent to attest 
to his exposure to noise during service.  His report of noise 
exposure is consistent with his combat military service.

The RO denied this claim indicating a diagnosis of tinnitus 
was not rendered upon VA examination.  The RO is correct that 
such a diagnosis is not contained in the impression or 
diagnosis section of the reports.  However, one report noted 
the veteran "does have some intermittent non-pulsatile 
tinnitus," which, by its wording, clearly reflects the 
examiner's conclusion that such tinnitus was present.  The 
examiner did not explicitly relate the tinnitus to the 
reported in-service noise exposure.  However, the examiner 
did conclude the veteran's mild hearing loss was related to 
exposure to acoustic trauma during service.  Although service 
connection cannot be granted for the hearing loss (again - it 
does not meet the criteria defined by 38 C.F.R. § 3.385), the 
examiner's conclusion can be liberally construed to include 
his opinion that the in-service noise exposure led to hearing 
deficits, such as the claimed tinnitus.  

Resolving any reasonable doubt in the veteran's favor, the 
Board finds that service connection for tinnitus is 
warranted.  The veteran served in combat.  He has 
consistently maintained that he has had tinnitus since 
service.  The VA examiner found that the veteran was exposed 
to acoustic trauma during service and did note that the 
veteran currently has tinnitus.  Although not a clear nexus 
opinion, it is certainly close enough that in light of the 
veteran's combat service, the claim can be granted.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


